The State of




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 29, 2014

                                    No. 04-13-00755-CR

                                   Shawn Patrick HOOK,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 13-0244-CR-A
                        Honorable Brenda Chapman, Judge Presiding


                                       ORDER

       The Appellant’s motion for extension of time to file the brief is GRANTED. Time is
extended to May 15, 2014.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court